            Case 3:20-cv-00353-JAM Document 26 Filed 07/01/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT

                            DISTRICT OF CONNECTICUT

IN re: JOHN ALAN SAKON                            :   Case No. 3:20-cv-00353-JAM
        Debtor-Appellant                          :
                                                  :   at New Haven
                  Vs.                             :
                                                  :   July 1, 2020
A&F Main Street Associates, LLC                   :
      Creditor-Appellee                           :
                                                  :

                    Appellant’s Motion for Extension of Time
                                to File Repy Brief


       1.       The Appellant is pro se and timely filed his brief on 05/22/2020.

       2.       The Appellee filed his brief on 06/18/2020.

       3.       Under the rules of practice, Appellant has 14 days to 07/02/2020 to file a

reply brief.

       4.       The matter has been set down for oral argument on 7/27/2020.

       5.        The Appellant seeks an Extension of Time to 7/20/2020 to file the Reply

Brief due to good cause shown. This would comply with the Practice Book

requirement that a Reply Brief be filed at least 7 days before a hearing.

       6.       Specific Facts.

             a. Appellant is pro se.




                                              1
            Case 3:20-cv-00353-JAM Document 26 Filed 07/01/20 Page 2 of 4



              b. All Court, State and Private Law Libraries are closed due to the Covid-19

                 shutdown. The pro se appellant is not in a position to research the law of

                 the case and present legal arguments as a result of the library shutdown.1

              c. The Appellant is still facing Criminal Charges with trial currently scheduled

                 for July 16, 2020 at Hartford Superior Court. H12M-CR18-0265434-O.

                      i. Facing 20 years in prison on the spurious arrest of felony larceny

                         charges filed by the creditor Town of Glastonbury, on February 21,

                         2020, the appellant DECLINED the offer of the State to file a plea

                         of Accelerated Rehabilitation.

                     ii. Plaintiff-Appellant has been falsely arrested 4 additional times on

                         11 felonies and 3 misdemeanors by the police department of the

                         creditor town of Glastonbury after the Appellant became a

                         whistleblower of local corruption.           The Appellant has already

                         prevailed at trial on all the following criminal cases:

                                    a. H12M‐CR16‐0256989‐S – 1 misdemeanor

                                    b. H12M‐CR16‐0257222‐S – 9 felonies

                                    c. H12M‐CR16‐0257732‐S – 1 felony

                                    d. H12M‐CR18‐0264343‐S – 2 misdemeanors

                                             i. In this case, a truck driven by a sworn officer of the

                                                town of Glastonbury stuck the Appellant from the rear

                                                while the appellant was riding his bicycle in a bike rally.

                                                The Glastonbury police then arrested the appellant.


1
    Upon information and belief, the law libraries will reopen in July.




                                                   2
           Case 3:20-cv-00353-JAM Document 26 Filed 07/01/20 Page 3 of 4




      7.       Under the extenuating circumstances, the request is not unreasonable.

      8.       To this minor indulgence does the pro se appellant pray.

                                        Notice.

      9.       Notice of this Motion has been provided to all persons required to

receive notice according to the Federal Rules of Practice.



                                                  By:

                                                        ______________________
                                                          John Alan Sakon, Pro Se
                                                          82 Folly Brook Lane
                                                          Manchester, CT 06040
                                                          Tel: (860) 793-1000
                                                          Fax: (860) 675-4600
                                                          Email: johnsakon@sakon.biz




                                            3
         Case 3:20-cv-00353-JAM Document 26 Filed 07/01/20 Page 4 of 4



                                      CERTIFICATION

       I hereby certify that on the above caption date, a copy of the foregoing was filed

with the court and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by electronic mail to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s CM/ECF

System. The foregoing was also served on the aforementioned date, by email to the

parties as indicated below.

Thomas Moriarty (tom@mpslawfirm.com); steven.e.mackey@usdoj.gov;


                                                   By:

                                                         ______________________
                                                           John Alan Sakon, Pro Se




                                               4
